Citation Nr: 1705660	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  16-33 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for mitral valve prolapse with heart murmur.

2. Entitlement to service connection for mitral valve prolapse with heart murmur.


REPRESENTATION

Appellant represented by:	Gregory M. Rada, Attorney


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel




INTRODUCTION

The Veteran had active duty from August to November 1997.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to claimed service-connected mitral valve prolapse with heart murmur, has been raised by the record in a September 2016 report of the Veteran's call to VA clarifying his prior claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for mitral valve prolapse with heart murmur is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. In the March 1998 rating decision, the RO denied the Veteran's claim of service connection for mitral valve prolapse with heart murmur; he did not perfect a timely appeal or submit additional evidence within one year thereof. 

2. The evidence added to the file subsequent to the March 1998 rating decision relates to a previously unestablished fact and presents a reasonable possibility of substantiating the claim of service connection for mitral valve prolapse with heart murmur.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the claim of service connection for mitral valve prolapse with heart murmur. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen the claim for service connection for mitral valve prolapse with heart murmur is completely favorable, no further action is req	uired to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.  

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits. See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312 (1999). If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the Veteran's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The RO previously denied service connection for mitral valve prolapse in March 1998, finding that the Veteran's mitral valve prolapse existed prior to service and there was no evidence of worsening in service. The Veteran did not file a timely notice of disagreement, nor did he submit additional new and material evidence within a year of the rating decision, and therefore the rating decision became final. See 38 C.F.R. § 3.156 (b) (2016).

In September 2014, the Veteran filed his request to reopen his claim.  New evidence received subsequent to the March 1998 rating decision includes a January 2015 statement by Dr. M.D.R. stating that he treated the Veteran prior to service and didn't find any heart murmurs or heart disease. The Board finds that the new evidence received since the March 1998 rating decision is material to reopen a claim of service connection for mitral valve prolapse with heart murmur, as it pertains to the issue of whether the Veteran had any heart disabilities prior to his period of service. Accordingly, the Board finds that new and material evidence sufficient to reopen the Veteran's claim of service connection for mitral valve prolapse with heart murmur has been received, and the claim is reopened. See 38 C.F.R. § 3.156.



ORDER

The application to reopen a claim of entitlement to service connection for mitral valve prolapse with heart murmur is granted.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran submitted a July 2016 VA printout of cardiac appointments, including a cardiology consultation and a stress test scheduled for August and September 2016, respectively. Those VA treatment records are not included in the Veteran's claims file. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain all of the Veteran's outstanding VA treatment records since May 2015 and associate them with the Veteran's claims file. 

2. Then, the AOJ should readjudicate the claim. If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal. A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


